COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Jose Martinez,                                   §               No. 08-17-00165-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §            County Court at Law No. 1

  The State of Texas,                              §             of El Paso County, Texas

                         State.                    §               (TC# 20160C07540)

                                              §
                                            ORDER

        The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief

 until March 30, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

 THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

 the Appellant’s brief and forward the same to this Court on or before March 30, 2018.

       If Appellant’s brief is not filed with this Court by March 30, 2018, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

been filed.

       IT IS SO ORDERED this 22nd day of February, 2018.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.